DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 8 and 12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang.
	There is disclosed in Zhang a steam system, comprising: a blender base (fig. 1, and US 2014/0251162 incorporated by references at para. 0002); a container 1 received by the base, the container comprising a blade assembly 12 and a lid 2; a basket 3 comprising a bottom that includes at least one aperture 7; and an interior flange 15 within the container, the interior flange cooperating with an external ridge 9 or the basket so as to support the basket within the container and displaced from the blades; wherein upon placement of the container upon the base, a motor is operated to rotate the blades and circulate steam.

	In regards to claim 2, the interior flange of the container functions as a pillar or equally performing support structure.
	In regards to claim 12, applicants broad recitation of apertures that are adjustable without the recitation of any structure, fails to define over the arrangement of Zhang. It is apparent that the Zhang apertures can be produced at varied sizes or shapes and/or can be reduced in size by food item placement thereon.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Chen.
Chen discloses, in a blender system, a basket 4 mountable within a blender container 2, the basket comprising a basket lid 42 having an aperture 411, wherein the lid contains materials within the basket and the aperture releases fluid pressure or steam.
	It would have been obvious to one skilled in the art to provide the basket of Zhang with a lid and aperture arrangement, as taught in Chen, in order to contain material within the basket during use.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Beaudet (EP 002594175).
	Beaudet discloses, in a blender system, the use of a handle 8 extending from side walls of a removable steam basket 7.
	It would have been obvious to one skilled in the art to provide the basket of Zhang with the handle taught in Beaudet, in order to easy removal and handling of the basket.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Kolar et al.
	Kolar discloses, in a blending system, the use of identification tags (fig. 10) and wireless signaling to relay product information for use with the system.
.
	Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Krebs et al.
	Krebs discloses that it is known in the art to position a flange (gasket) 322 (fig. 9) between a portion of a basket 302 and a container 106 into which the basket is located.
	It would have been obvious to one skilled in the art to provide the basket of Zhang with the gasket disclosed in Krebs, in order to limit the passage of steam between the basket upper periphery and the container upper periphery.
Allowable Subject Matter
Claims 5-7, 9, 10 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 23 is allowed.
Response to Arguments
23 December 2020 have been fully considered but they are not persuasive. 
Applicant argues that the blade arrangement of Zhang fails to disclose it is configured to impart heat to generate steam. Applicant goes on to state Zhang discloses a separate heating element to generate steam.
It is known that rapid rotation of any blades would create friction either in the air or any fluid into which the blade are rotated, such friction would impart an amount of heat. The generation of heat and steam by the blades within the blender amounts to an intended use and fails to further limit the claim structurally.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD L. ALEXANDER whose telephone number is (571)272-1395.  The examiner can normally be reached on M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/REGINALD ALEXANDER/
Examiner
Art Unit 3761